 DECISIONS OF NATIONAL LABOR RELATIONS BOARD276Class Watch Strap Company, Inc. and Local 1,Leather Goods, Plastics, Handbags, and NoveltyWorkers Union. Case 2-CA-1780523 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 9 August 1982 Administrative Law JudgeJoel P. Biblowitz issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions1of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Class Watch Strap Company, Inc., New York,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph l(c):"(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."I In finding the discharges of Milton Vargas and Tomas Merced viola-tive of Sec. 8(a)(3) and (I) of the Act, the Administrative lIaw Judge de-termined that Respondent's asserted reasons for their discharges werepretexts. In these circumstances Member Jenkins finds it unnecessary torely on Wright Line. 251 NLRB 1083 (1980)2 We shall modify the Administrative Law Judge's recommendedOrder so as to require Respondent to expunge from its files any referenceto the unlawful discharges of Milton Vargas on 10 December 1980 andTomas Merced on 19 December 1980, and to notify them in writing thatthis has been done and that evidence of these unlawful discharges willnot be used as a basis for future personnel action' against them See Ster-ling Sugars. 261 NLRB 472 (1982).Additionally, in his recommended remedy, the Administrative LawuJudge uses the broad cease-and-desist language, "in any other manner,"However, we have considered this case in light of the standards set forthin Hickmott Foods, 242 NLRB 1357 (1979), and have concluded that abroad remedial order is inappropriate. Accordingly, we shall substitutethe phrase "in any like or related manner," for "ill ai! other manner" inthe recommended Order and notice2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Expunge from its files any reference to thedischarges of Milton Vargas on 10 December 1980and Tomas Merced on 19 December 1980 andnotify them in writing that this has been done andthat evidence of their unlawful discharges will notbe used as a basis for future personnel actionsagainst them."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT interrogate our employees re-garding their membership in, or sympathies oractivities on behalf of, Local 1, LeatherGoods, Plastics, Handbags, and NoveltyWorkers Union (Local 1), or any other labororganization.WE WILL NOT discharge any of our employ-ees because they support Local 1, or any otherlabor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Milton Vargas and TomasMerced immediate and full reinstatement totheir former positions or, if those jobs nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orother rights and privileges, and WE WILL makethem whole, with interest, for any loss of earn-ings they may have suffered because of ourdiscriminatory conduct against them.WE WILL expunge from our files any refer-ences to the discharges of Milton Vargas on 10December 1980 and Tomas Merced on 19 De-cember 1980, and WE WILI notify them inwriting that this has been done and that evi-dence of their unlawful discharges will not beused as a basis for future personnel actionsagainst them.CLASS WATCH STRAP COMPANY, INC.267 NLRB No. 59 CLASS WATCH STRAP CO.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge: Thiscase was tried before me in New York, New York, onMarch 8, 1982; the amended complaint, upon which thehearing is based, issued on May 5, 1981; the underlyingunfair labor practice charge was filed on January 30,1981, by Local 1, Leather Goods, Plastics, Handbags,and Novelty Workers Union, herein called the Union.The amended complaint alleges that Class Watch StrapCompany, Inc., herein called Respondent, discharged,and failed and refused to reinstate, employee MiltonVargas on or about December 10, 1980,1 and employeeTomas Merced on or about December 19, due to theiractivities on behalf of the Union. The amended com-plaint also alleges that on or about December 17 and 18Respondent, by its president, Pearl Seidler, interrogatedits employees regarding their activities on behalf of theUnion. Respondent, in its answer, admits that it dis-charged Vargas on December 10 and Merced on Decem-ber 19, but defends that the discharges were caused bytheir inadequate work performance and other stated rea-sons, rather than their activities on behalf of the Union.Respondent's answer also denies the alleged interroga-tion.FINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation with its officeand principal place of business located in the city ofNew York, is engaged in the manufacture and nonretailsale of leather watch straps. Annually, Respondent de-rives gross revenues in excess of $500,000 and purchasesand receives at its New York City facility products,goods, and materials valued in excess of $50,000, whichwere delivered to it directly from points outside theState of New York. Respondent admits, and I find, thatit is an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.11. I ABOR ORGANIZATION STATUSRespondent, in its answer, denies knowledge or infor-mation that the Union is a labor organization within themeaning of Section 2(5) of the Act. The uncontradictedtestimony of Miguel Garcia, organizer for the Union, isthat its representatives bargain with employers, it hascollective-bargaining agreements with employers, proc-esses grievances, and exists for the purpose of represent-ing employees for the purpose of collective bargainingwith their employers. I therefore find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.111. THI FACTSRespondent manufactures watch straps; in that regard,two pieces of leather are chopped on a chopping ma-chine; one is placed upon the other and they are sewedI Unless otherwise indicated. all dates herein relate to the year 1980together. A number of these straps are then laid togetherin a line on a board and sprayed by cement from a spraygun held and operated by an employee. The straps arethen removed from the board, rechopped, and finishedwith a loop and painted.Vargas began his employ with Respondent on Novem-ber 12. As was true of Merced, and most of Respond-ent's employees, Respondent obtained Vargas through anemployment agency. When he arrived at Respondent'spremises he spoke to Seidler; she asked him if he wasleft- or right-handed and he said that he was left-handed.Seidler informed Vargas that most of the machines in theshop were meant to be operated by right-handed peopleand that left-handed employees would have some diffi-culty operating them. However, Seidler testified: "I likedthe way he talked, the way he presented himself' andshe hired him. She then showed him samples of watchstraps that he would be making and introduced him toone of the foremen, Joseph DeBono, to teach him hisjob. DeBono spent approximately a half hour explainingthe job to Vargas, who had no previous experience withthe work involved.Vargas' job was to bind the leather straps togetherwith cement from a spray gun. "Like a gun throwingcement" is how Vargas described it in his testimony. Al-though he testified that Seidler told him that the job wasmore difficult for someone left-handed, "the pistol that Iused, I could have used it with any of my hands," al-though he used his left hand in operating it.Seidler testified that the importance of a right-handedemployee in this area was:Well, putting straps on the board must be donestraight. If it is done on an angle the strap willcome out on an angle; instead of having a straightstrap, you'll have a strap that curves like this hereon an angle. So it must be done straight. and that'swhy we always hire righthanded boys or girls.She also testified that the spraying booth job (the oneVargas was assigned to) is a difficult job, "especially ifyou are lefthanded." Respondent previously employed aleft-handed person in this job classification, but for "nottoo long" a period because of poor performance.Merced began his employment with Respondent onNovember 19;2 he worked on the chopping machine:This is the first step in the operation, which cuts thestraps out of a larger piece of leather. Additionally,Merced made deliveries for Respondent.On December 10, Vargas and Merced were enteringthe building in which Respondent is located on their wayto work. At that time Garcia stopped them and toldthem of the benefits they could receive if the Union rep-resented them. Garcia then gave authorization cards toVargas, Merced, and to "an American girl" (who wasnever further identified although Vargas testified that shewas employed by Respondent). Vargas signed the cardand immediately returned it to Garcia; Merced toldGarcia that he would keep the card, sign it, and return it2 He testified that he began on November 14. but payroll records indi-cate that his employment with Respondent commenced on Nosenlher 19277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Garcia at a later time.3Vargas, Merced, and "theAmerican girl" then entered the elevator to take it to theninth floor where Respondent is located. While the ele-vator was on the way up, "the American girl" tore upthe authorization card Garcia had given her; Mercedasked her if she did not agree with the Union and shemade a gesture with her mouth like she did not agreewith the Union. Vargas testified that when he, Merced,and "the American girl" exited from the elevator shewalked toward the office.4The Vargas' DischargeVargas testified that after signing the union card he re-ported to his work location and began performing hiswork; sometime before lunch, Joan Bach, Respondent'sbookkeeper, called him into the office, gave him acheck,5and told him "that the work was slow." Thatwas all that was said to him; he said nothing, left thepremises, and has not been employed there since.Respondent admits that it discharged Vargas on De-cember 10. It denies any knowledge of his signing a cardfor the Union and alleges that he was discharged forpoor work quality, tardiness, and absences from workwithout a doctor's note.Bach testified that, sometime on the afternoon of De-cember 10, Seidler told her that "it wasn't working out"with Vargas; "that his work was not satisfactory. Thatshe had to let him go" and asked Bach to prepare hispaycheck. Shortly thereafter, Seidler left the premises forthe remainder of the day and Bach prepared his finalpaycheck for Monday, December 8, through Wednes-day, December 10. Shortly before 5:15,6she went intothe factory and asked Vargas to come with her to theoffice. When they reached the office, she told Vargasthat she was sorry, but that it was not working out.Vargas took the check and left without saying anything.The working hours for Respondent's production em-ployees are 8:30 a.m. to 5:15 p.m. with a 45-minute lunchbreak. Vargas' timecards establish that, of the 17 days hewas actually employed, he was late arriving to work onfour occasions; once by 3 minutes, 9 minutes, 11 minutes,and once by an hour and 42 minutes.7Vargas testifiedthat he was late for work "a few minutes during theweek because of the train," but he was never warnedthat if his lateness continued he would be disciplined ordischarged.On Friday, November 28, Vargas was feeling ill. Hetestified that, when he informed his supervisor, Joseph* Merced returned his signed card to Garcia the following day.4 Although Vargas did not know where, at Respondent, this womanwas employed, he frequently saw her with Seidler.s December 10 was a Wednesday; Respondent's employees are paid onTuesdays for the preceding pay period, which is Monday throughFriday. Bach testified that on many occasions in the past employees weredischarged prior to the end of a pay period.I Vargas' timecard supports Bach's testimony that this occurred at orabout 5:15, not before lunch, as Vargas testified to. Bach testified shespoke to Vargas, slowly, in English. At the hearing, Vargas testified withthe use of an interpreter, although he clearly understood some English.I Bach testified that the reason she considered lateness important isthat Respondent has an alarm that is activated when anybody enters thefactory after 8:30 a.m., and when this alarm goes off everybody stopsworking and looks to see who it is. She arrives for work at 9 a.m. and,presumably, the alarm is activated when she walks in.DeBono, of this, he was told if he was ill he could gohome, but he was not told then, or any time previously,that if he were out sick he had to bring a doctor's noteupon his return. When he returned to work, on Thurs-day, December 4,8 Seidler simply asked him why he didnot call Respondent, he apologized, and returned towork; he testified that neither Seidler nor DeBono askedhim for a doctor's note upon his return to work on De-cember 4, or ever instructed him to obtain one when hewas out ill.DeBono testified that, when Vargas left work on No-vember 28, he did not know that he would not see himagain at work until December 4, but when he said thathe was leaving because he did not feel good, DeBonotold him to bring in a doctor's note when he returned towork. When Vargas returned on December 4, he toldhim to see Seidler in the office, but he (DeBono) did notspeak to him about his absence. Seidler testified that onNovember 28 DeBono informed her that Vargas hadcomplained of being ill and had left work and wouldreturn on Monday. When he returned to work on De-cember 4, he came to see Seidler early in the morningand said that he could not find his timecard. Seidler toldhim that she had removed his card because she had notheard from him and assumed he was not coming towork. Vargas told Seidler that he had been very sick;Seidler asked him for a doctor's note and he said that hedid not have one; Seidler said that if he were so ill hehad to go to a doctor. He said that he would bring oneat a later time and that he needed the job. Seidler puthim back to work. Seidler testified that she never in-formed Vargas that if he were out of work for illness hehad to bring in a doctor's note, but that her foreman did.Seidler and DeBono also testified as to the poor qual-ity and quantity of Vargas' work. DeBono testified thatwhen Vargas was hired he instructed him on the oper-ation of the spray gun and the spray booth;9shortlythereafter, he told Vargas on a daily basis to try to workfaster and, in the first 2 weeks, there was a little im-provement in his speed. DeBono testified that after thefirst few weeks, "he got a little better," but, by Decem-ber 10, his work was "unsatisfactory. He wasn't doinganything. He wasn't producing. He was just like this-staring." On December 10, he again told Vargas to workmore quickly, but "when I go near him he works. Butwhen I leave, he stares." As to the quality of Vargas'work, DeBono testified:Q. Forget about faster or slower. But the workthat was turned out, was that satisfactory?A. The last week he was there, yes.Q. He was what?A. The last week he worked there-I mean-thelast week he worked there. I don't mean fromMonday to Friday. The last week overall.Q. Yes?A. It was unsatisfactory.s Vargas did not telephone Respondent on etllher December 1, 2, or 3that he would not be at work on those days.D DeBono estimated that being left-handed slows down work on thisjob about 30 percent.278 CLASS WATCH STRAP CO.Q. Not satisfactory?A. Right.DeBono further testified that during the 2-week periodprior to November 28, Vargas' work was "not reallygood, but he's fairly [sic]. That means I was not reallysatisfied," and that Vargas' work was improving (for aleft-handed employee) and that Vargas was trying, andhe informed Seidler, on a daily basis, that Vargas' workwas fairly good. DeBono also testified that, in his dailydiscussions with Seidler, he informed her that having aleft-handed employee had a severe impact on his produc-tion, "but she wants to keep him."Seidler testified that she was in the factory area on adaily basis observing the employees' work and, in thisregard, she observed that Vargas work had slowed downand that he was not placing the straps straight on theboard; she had one of the other employees, and DeBono,work with him so that the straps would be straight. Priorto November 28 she noticed that Vargas was staring intospace and not concentrating on his work; she asked himwhat was wrong and why he could not do his work.Vargas told her that nothing was wrong. She never in-formed him that if his work did not improve he wouldbe discharged. Prior to November 28, Vargas "was a fairworker. He wasn't the best, but he was fair. And wewere busy at that time and we were willing to give himthe chance ...." After Vargas returned on December4, "He just couldn't work. He wasn't producing. Hewasn't keeping up with it-He wasn't concentrating andhe was staring most of the time into space."Seidler further testified that early in the afternoon ofDecember 10 she asked Vargas why he was not concen-trating on his work and what was wrong; he answeredthat nothing was wrong. After this conversation she ex-amined Vargas' timecards'0and told Bach to take outhis timecard and pay him for a full day, that she was dis-charging Vargas because he was not concentrating ordoing his work correctly.Vargas testified that, during his employment at Re-spondent, no member of management ever complained tohim about the quantity or quality of his work, nor washe told that if the quantity or quality of his work did notimprove he would be discharged.MercedAs stated, supra, Merced signed, and returned toGarcia, the union authorization card on December 11.He testified that about 2 or 3 days later Seidler calledhim into her office (nobody else was present). She askedhim how he liked his job and Merced said that it was allright although it did not pay much. Seidler then askedhim what the people downstairs wanted with him.Merced said that they were "from some kind of union"and Seidler asked him if they gave him anything to fill'o This came in answer to the leading question: "After that conversa-tion ...did you examine his limecards?" The testimony, in this area,ended at that point, and Seidler never testified as to what, if anything, ofsubstance she learned from Vargas' timecard. It is possible that Seidlerconfused Vargas with Merced, as there is more substantial testimony,infra, regarding Seidler checking Merced's timecards, prior to discharg-ing himout. He said that they gave him a card; she asked if hefilled it out and he said no, that he had taken it home.Seidler then asked Merced what they said to him. He an-swered that they explained about the benefits the Unioncould obtain. Seidler asked him if he were going to joinand Merced answered that he had not been employed byRespondent long enough to be thinking of joining aunion. Seidler then told him that if he asked any of theother employees he would learn that they do not wantone because they do not want union dues deducted fromtheir paychecks. Seidler ended the conversation by tell-ing Merced that he should inform her on the next occa-sion that he is approached by the Union.Merced testified that, on December 18, he felt ill athome, but reported to work solely to return Respond-ent's delivery book, which he had taken home with himthe previous day. When he arrived at the office he gaveSeidler the delivery receipt book and told her that hewas too ill to work and only came to the shop to returnthe delivery book." While in Seidler's office, she askedhim what he thought of the Union and he said that hefelt that everybody has the right to organize; Seidlerasked if that meant that he was thinking of joining theUnion and he said that he did not say that, because hehad not been employed at Respondent for a long enoughtime. Seidler then touched Merced's hand and said thathe did not look sick; he said that he was, and if he stayedhe would not be able to perform his work the way hewas supposed to, and Seidler told him that, in that case,he should go home. Seidler testified that she never ques-tioned Merced about his activities on behalf of, or mem-bership in, the Union.Merced testified that after the above-mentioned ab-sence from work on Thursday, December 18, he came towork the next morning and could not locate his time-card. He went to the office and asked Seidler what hap-pened to his timecard; she told him not to worry, that heshould return to work and she would make him anotherone and commented that his health had improved veryquickly. He went to work on his machine in the shopand making deliveries. At or about 4 p.m. Seidler calledhim into her office and told him that she had beenchecking his work record and would have to let him go.Merced asked what was wrong with his work record; hehad been absent the prior day, but he was ill. Seidlersimply gave him his check and he left. Merced testifiedthat he believes that December 18 was the only day hewas absent from work. (His timecards show that he wasalso absent on November 27.)Seidler testified that, when Merced came into heroffice on the morning of December 19, he told her thathis timecard was not in the rack. She told him that sincehe had the flu the previous day she felt that he wouldnot be at work that day. He said that he felt better thatday and needed the job, "and again feeling sympathy to-wards him, and we needed him, I gave him the jobback." Seidler asked Merced if he had gone to see adoctor and he said he had not because he could notafford to see one. Seidler then testified that at this point" Seidler's testimony of this conversation conforms with that ofMerced, up to this point of the conversation.279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe checked Merced's timecards. When asked whatcaused her, at this time, to examine Merced's timecards,she testified: "Yes, because I saw the way he was work-ing, and I said let me go over his records and everythingand let me see"; "Because he couldn't finish the workthat the foreman was giving him"; "Because observinghis work, and what the foreman was telling me, he wasnot producing. He was not working. Whatever work wegave him he could not do. He could not even finish thelittle bit of work that we gave him. And he always hadheadaches in the afternoon." When I asked what histimecard would show, Seidler testified: "I wanted tocheck how many days he took off, or mornings or after-noons" and "I decided on the way he was working thatday. On that particular day I decided to look at his time-cards to see how he was doing-how many times hecame in late-his excuses that he told me for coming inlate, and his excuse for leaving early that one time." 2Seidler testified that the information on Merced's time-cards was a factor in her decision to terminateMerced.'3At or about 5:15 p.m., Seidler called Mercedinto her office, told him that his production was veryslow and she was not satisfied with his work; she hadthought it over and after checking Merced's timecardsshe decided it was best to let Merced go. Seidler testifiedthat Merced only said that he thought Seidler was verynice, shook her hand, and left the premises.As was true of its defense to the Vargas' discharge al-legation, Respondent contends that Merced's dischargewas due to his latenesses and absences, without a doc-tor's note, and the poor quantity and quality of his work.Merced's timecards establish that, of the 22 workdaysof his employment with Respondent, he was absent onthat 1 day, December 18, supra, and November 27, andwas late on five occasions 4(not including his first dayof employment with Respondent) for 2, 3, 7, 28 minutes,and an hour and 13 minutes. Merced testified that nomember of Respondent's management ever informed himthat he would be discharged if his latenesses continued.He also testified that when he was hired Seidler did nottell him that he had to be at work on time every day,although "anyway, I understand that I had to be ontime." On only one occasion, about the first of Decem-ber, did Merced give Seidler a reason for being late, andthat was not because she asked him for an excuse (ac-cording to Merced's testimony), but "because she wasthere." In addition, he was never informed by Seidler orany other supervisor at Respondent that if he were outill he had to give Respondent a doctor's note.DeBono testified that on every occasion when Mercedarrived late for work he asked Merced what the problemwas; after Merced told him, on each occasion he sentMerced to speak to Seidler, although DeBono neverwarned him that if his tardiness continued he would bedisciplined- "I don't warn people." Seidler testified thatshe spoke to Merced on every occasion when he arrivedI2 Merced's timecard establishes that on December 10 he left work at2:24 and did not return until the following morning.13 She testified that these factors were the latenesses recorded on histimecards.14 Merced testified that he was late for work "probably a couple ofminutes because of the train." His timecards establish that he sometimesarrived for work rather early-10, 20, and as much as 41 minutes early.late for work, although she never threatened to terminatehim if it happened again.Merced testified that DeBono never told him that hewas not cutting enough leather straps. The testimony ofDeBono and Seidler is quite to the contrary. DeBonotestified that he instructed Merced on the operation ofthe chopping machine; he found that the product turnedout by Merced was very good, but his work was veryslow. Since he felt that it takes about a week to get fullyaccustomed to the machine he waited and continued toobserve Merced's work. Although the quality of thework remained good, the quantity did not improve' andhe spoke to Merced about this on a daily basis, but therewas no improvement. On December 19, as he does everyday, he spoke to Seidler about all the employees and toldher that Merced was "doing terribly" although Seidlerdid not inform him that Merced was going to be dis-charged that day.Seidler testified that during part of the morning hoursand the early afternoon hours she observes the employ-ees' work in the factory. In addition, DeBono, on a dailybasis, informs her of the employees' work performance.Prior to December 19, DeBono had often informed herof the deficiency in quantity of Merced's production; onthat day, she had not spoken to DeBono about Merced,but had personally observed that he was not completingthe orders given him. On the basis of the observation andthe other factors discussed, supra, she decided to dis-charge Merced.Garcia testified that the Union had been soliciting Re-spondent's employees in front of its premises (on theground floor) since the latter part of October; commenc-ing at that time, either Garcia together with anotherunion organizer or other union organizers were at thedoor on the ground floor prior to work, at lunchtime,and at the conclusion of work, handing out union litera-ture and speaking to employees. The cards signed byVargas and Merced were the only cards the Union ob-tained by the Union from Respondent's employees. I 6Seidler testified that, at the time of the dischargesherein, she had no knowledge that Vargas or Mercedwas engaged in any activity for the Union and, in fact,had no knowledge that the Union, or any union, wasspeaking to or soliciting Respondent's employees;DeBono also testified that he knew nothing of theUnion's attempt to organize Respondent's employees atthe time involved. "I" DeBono testified that during the last week of Merced's employ hetold Merced to speed up his work and Merced said that he could notwork because he had a headache, and "when I told him you should makedouble what you do, he started laughing in my face."l' Garcia testified that the first occasion when he gave Vargas orMerced leaflets (with authorization cards attached) was December 8 or 9;it was not until December 10 that he first spoke to them about the Union.Garcia explained that since Respondent is located in a large building, itwas not until then that he realized that they were employed by Respond-ent. Merced testified that the first time he saw Garcia, or the other menfrom the Union, was about a week prior to signing his card.17 She arrives for work between 7:15 and 7:45 a.m. The employees arescheduled to begin work at 8:30. DeBono arrives at work at or about7:30 a.m.280 CLASS WATCH STRAP CO.Garcia, on rebuttal, testified to some surveillance alleg-edly engaged in by Bach. In answer to a question as tothe activities that he engaged in during "the period rele-vant herein," he testified (not too clearly):We gave out leaflets in front of the shop. We gaveout cards. We speak to the people from the shop.Especially the people coming outside in the front ofthe shop-standing over and looking at us. Whilewe was handling the cards. Especially the lady infront here. This lady was standing there while wewas trying to organize the shop-Garcia identifies the woman he was referring to asBach and testified that she stood in the entrance of thebuilding for about 5 or 10 minutes while they were at-tempting to speak to employees. While she was there,none of the employees spoke to Garcia.Bach denied any knowledge of any union organizingRespondent's employees at this time. She testified specifi-cally that in the morning she arrives for work at 9o'clock after the other employees, so she could not ob-serve any employees being solicited on their way towork. She testified, generally, of "no knowledge of anyunion" during this period of time.Also on rebuttal, Garcia testified, "When I was tryingto talk to Vargas, a lady was standing by-." When hewas asked if it was Seidler or Bach, he testified: "Yes,the boss was passing behind me. And the guy [Vargas],he pointed to me, and he said the boss is coming."Finally, there is a conflict in the testimony as to whenthe Union had previously been the representative of Re-spondent's employees. Seidler, who had not been in-volved in Respondent's operation until about 1977 when,at her father's death, she assumed the presidency of Re-spondent, testified that she was not aware that the Unionwas the collective-bargaining representative of Respond-ent's employees from 1953 through 1976 or 1977. Re-spondent's attorney herein, David Engelson, testified thathe has been the attorney for Respondent since about1955 or 1960, and that Respondent had a contract withthe Union that expired in 1968, but there were no subse-quent contracts with the Union.I find it unnecessary to make any credibility determi-nations on this issue as it is not material to the principalissue herein, the discharges of Vargas and Merced.IV. ANALYSIS AND CONCLUSIONIn Wright Line, 251 NLRB 1083, 1089 (1980), theBoard set forth the rule to apply in dual motive or pre-textual cases such as the instant matter:First, we shall require that the General Counselmake a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected conduct.Respondent's witnesses denied any knowledge of theUnion's organizing attempt or the fact that Vargas andMerced signed union authorization cards, and there is nodirect credible evidence to counter this; although Garciatestified vaguely about some surveillance engaged in bySeidler and Bach, I would find this testimony too uncer-tain to credit, nor would I credit Garcia's testimony thatthe Union had been soliciting Respondent's employees,daily since late October; I find implausible that, prior toDecember 10, the Union, which had previously repre-sented Respondent's employees, could obtain no signedauthorization cards in 6 weeks from a shop of 22 em-ployees who are paid close to the minimum wage.Rather I would credit Merced's testimony that he firstobserved the union representatives soliciting the employ-ees approximately a week before he signed his card.However, even when there is no positive evidence ofknowledge by a respondent, it can be imputed to re-spondent under the small plant doctrine. Wiese PlowWelding Co., 123 NLRB 616 (1959), and A & Z PortionMeats, Inc., 238 NLRB 643 (1978). Some of the factorsto consider are the number of employees, the timing ofthe discharges, whether the procedure used varied frompast practice, and whether other employees who werenot active for a union were also discharged. On the basisof the above, I find that knowledge of Vargas' and Mer-ced's execution of union authorization cards can be im-puted to Respondent. Firstly, unlike the situation in A toZ Portion Meats, supra, there was no attempt herein toconceal the Union's organizing attempt; for the weekprior to December 10, representatives of the Union hadbeen at the entrance to the building in the morning, atlunchtime, and as the workers were leaving, being con-spicuously visible to Respondent's agents. Respondentemployed approximately 22 employees at the time-aproper number to come within the purview of this doc-trine. Additionally the fact that Vargas was dischargedon the same day that he signed a card for the Union,without any prior warning, in the middle of the work-week convinces me that knowledge of Vargas' and Mer-ced's union activity can be imputed to Respondent.I would next find that the General Counsel made therequired prima facie showing set forth in Wright Line,supra; the discharge occurred on the same day that hesigned the authorization card for the Union, it occurredin the middle of a workweek, and was without any priorwarning. The determinative question, therefore, iswhether Respondent sustained its burden "that the sameaction would have taken place even in the absence of theprotected conduct." Respondent alleges that Vargas wasdischarged due to his tardiness, his absences without adoctor's note, and the poor quality and quantity of hiswork. As regards his tardiness, while it is true that he ar-rived late on 4 of the 17 days that he was actually em-ployed by Respondent, with the exception of the daywhen he was an hour and 42 minutes late (this occurred4 weeks prior to his discharge, and he was not paid forthis time) the largest period of time that he was late wasI I minutes. Additionally, during this period he usuallyarrived at work between 10 and 15 minutes prior to thebeginning of the scheduled workday,Admittedly Vargas was absent from work from noon,November 28, through December 3, returning to workon the morning of December 4. DeBono testified that,281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen Vargas left on November 28 complaining of beingill, he told him to bring a doctor's note when he re-turned; Seidler testified that, when Vargas returned onDecember 4, she asked him for a doctor's note explaininghis absence. Vargas denies these allegations. Althoughneither Seidler nor DeBono was obviously an incrediblewitness, I would credit Vargas' testimony over theirswhere there is a conflict; he appeared to be testifying inan honest and truthful manner, and making concessionsin his testimony whenever it was dictated by the truth.Even assuming that Vargas had been instructed to bringa doctor's note, and failed to do so, the fact remains thathe was not discharged at that time, and worked the fol-lowing 5 days, with only a 3-minute lateness. The obvi-ous question is, what was different on December 10 fromon December 4?DeBono's testimony regarding Vargas' work is confus-ing; at one point he testified that during the first 2 weeksthere was a little improvement in his work, and betweenthat time and the time of his discharge "he got a littlebetter" but by December 10 his work was not satisfac-tory. However, he also testified that he informed Seidlerthat Vargas' work was fairly good (for a lefty) and thathis work was improving and he was trying. Seidler testi-fied that Vargas was a fair worker prior to November 28and she continued his employment up to that point be-cause business was good; after that point, according toSeidler's testimony, his work deteriorated-"He justcouldn't work. He wasn't producing," although shenever warned him that unless his work improved hewould be discharged.On the basis of the above, I find that Respondent hasnot sustained its burden under Wright Line, supra. Evenif it were true that Vargas' work had not improved, orhad gotten worse, since November 28, Respondent neverexplained why it apparently rushed to discharge him onDecember 10. Seidler knew that Vargas was left-handedwhen she hired him; if the quality of his work was poorin the period after November 28, Seidler could havewarned Vargas about it or discharged him at that time,rather than precipitously discharging him on December10, the day he signed the card for the Union. Respond-ent's discharge of Vargas therefore violates Section8(a)(3) of the Act.I would credit Merced's testimony regarding his con-versations with Seidler about the Union on or about De-cember 15 and 18. Like Vargas, Merced appeared to be acredible witness attempting to remember the facts as besthe could and testifying about them in an open and truth-ful manner; additionally, I have already found that Re-spondent was aware of the Union's organizational at-tempt by December 10; even absent that finding, it isreasonable to assume that they were so aware by Decem-ber 15, considering that the union representatives werepresent in front of the building entrance in the morning,at lunchtime, and in the afternoon; Seidler, Bach, orDeBono must have observed them by that time. Seidler'squestioning of Merced clearly violated Section 8(a)(1) ofthe Act. Struksnes Construction Co., 165 NLRB 1062(1967); Solboro Knitting Mills, 227 NLRB 738 (1977),enfd. as modified 572 F.2d 936 (2d Cir. 1978); WilhowCorp., 244 NLRB 303 (1979).As regards the discharge of Merced, the GeneralCounsel has sustained his burden under Wright Line,supra; he was discharged, without warning, 8 days afterhe signed a card for the Union, and 3 days and I dayafter Seidler had interrogated him about his sympathiesfor the Union. Again, Respondent has not sustained itsburden of establishing that Merced would have been dis-charged even in the absence of his protected conduct.Between November 19 and December 10 Merced hadbeen absent from work I day and had been late arrivingat work on four occasions, for 2, 3, 7 and 28 minutes,and yet no action had been taken against him by Re-spondent. It was not until after he signed a card for theUnion and informed Seidler that he had received a cardfrom the Union and that he felt that everybody had theright to organize (although he also told her that he hadnot been employed at Respondent for a long enoughtime) that he was discharged. Both Seidler and DeBonodaily observed the employees' work, and both testifiedthat Merced was producing a low quantity of watchstraps. Yet they never explained why they waited untilDecember 19 (after Merced signed a card for the Unionand had been interrogated by Seidler) to discharge him.Respondent has not sustained its burden of demonstratingthat Merced's low work production, together with hisabsenteeism and tardiness, was the reason for his dis-charge and that he would have been discharged for thesereasons even if he had not signed a card for the Union. Itherefore find that Respondent's discharge of Mercedviolates Section 8(a)(3) of the Act.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act byinterrogating its employees regarding their union mem-bership, activities, and sympathies.4. Respondent violated Section 8(a)(1) and (3) of theAct by discharging Milton Vargas.5. Respondent violated Section 8(a)(1) and (3) of theAct by discharging Thomas Merced.6. The aforementioned unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.As I have found that Respondent unlawfully terminat-ed Milton Vargas and Thomas Merced, I shall recom-mend that Respondent be ordered to offer them immedi-ate and full reinstatement to their former positions or, ifthose positions no longer exist, to substantially equivalentjobs, without prejudice to their seniority or other rightsand privileges, and to make them whole for any loss of282 CLASS WATCH STRAP CO.earnings suffered as a result of the discrimination by pay-ment of a sum equal to that which they would haveearned, absent the discrimination, with backpay and in-terest computed in accordance with F. W. WoolworthCo., 90 NLRB 289 (1950), and Florida Steel Corp., 231NLRB 651 (1977).Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 8The Respondent, Class Watch Strap Company, Inc.,New York, New York, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Interrogating its employees in regard to their mem-bership in, or sympathies and activities on behalf of, theUnion.(b) Discharging its employees due to their activities onbehalf of the Union.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following action necessary to effectuatethe policies of the Act:h' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Offer Milton Vargas and Thomas Merced immedi-ate reinstatement to their former positions or, if those po-sitions are no longer available, to substantially equivalentpositions, without loss of seniority or any other rightsand privileges, and make them whole for any loss ofearnings sustained by reason of the discrimination againstthem, in accordance with the section of this Decision en-titled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents payroll and all other records neces-sary to determine the backpay due under the terms ofthis Order.(c) Post at its place of business copies of the attachednotice marked "Appendix."19 Copies of said notice, onforms provided by the Regional Director for Region 2,after being duly signed by an authorized representativeof Respondent, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for 60days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.19 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."283